PER CURIAM.
Mark and Dominique Tinkler appeal from an order of final summary judgment. For the reasons that follow, we reverse.
The Tinklers sought insurance benefits under their Allstate automobile policy for damages arising from an automobile accident. Allstate denied coverage. The Tinklers then filed a declaratory judgment action against Allstate, seeking a determination of coverage. Allstate denied coverage and moved for summary judgment on the ground that it had cancelled the policy. The trial court granted Allstate’s motion, finding no coverage, and in doing so, erred.
The record falls far short of establishing that Allstate complied with section 627.728, Florida Statutes (1995), regarding timely notice of cancellation.1 In addition, genuine issues of material fact remain regarding the Tinklers’ claims of waiver and estoppel, further precluding the entry of summary judgment.
Reversed and remanded for further proceedings consistent with this opinion.

. We do not intend to foreclose Allstate from proving this defense upon remand; our decision is based only upon the state of the record at this stage in the proceedings.